Examiner’s Statement of Reasons for Allowance


Claims 1, 4, 6, 7, 10, 11, 14 and 16-19 are not rejected under 35 U.S.C. § 101, because they are directed to a judicial exception (e.g., an abstract idea, etc.) but recite a practical application under the 2019 PEG, October update.  According to the 2019 PEG, “[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” 2019 PEG at 54. One of the exemplary considerations for practical integration is “an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.” Id. at 55 (emphasis added). 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S.(2014); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/ fdsys/pkg/ FR-2014-12- 16/pdf/2014-29414.pdf; 2015 Update to the 
In this application, the totality of the claim language effects a practical application of a long standing commercial practice (authenticating a transaction).  the amended claims would still qualify as eligible subject matter under 35 U.S.C. 101 because they integrate a judicial exception into a practical application.
The pending claims present a technical solution to the technical problems associated with electronic red envelopes. As noted in Applicant’s specification, electronic red envelopes are popular because they enable personalization and are “more vivid and more contemporary than a traditional model of ‘a red paper envelope and cash.” See Applicant’s published application at ¶ 4. However, existing electronic red envelopes are not ideal because they are used without a threshold, are not limited by an area, and participants do not interact with each other. Id. at ¶ 5.
The pending claims provide a solution to the aforementioned problems. Specifically, the pending claims recite integrating the dispensing of electronic red envelopes with a chat group messaging architecture and location-based services on mobile terminals. The claimed invention is implemented using a specific computer server that: prior to a first request, receiving from the second terminal a second request for initiating a request to send an electronic red envelope by the second user to a chat session associated with a chat group of users of a social networking application hosted by the computer server in form of a group chat message. the second request carries attribute information of the red envelope.  Thus, the payment network is integral to the claims, such that the claims overcome Step 2A, prong 2. 
As per the prior art, it would require improper hindsight and piecemeal to construct a proper § 103 rejection of the totality of the claims limitations as amended.   As such, the claims overcome the prior art references of record (PARR). 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082. The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/WILLIAM J JACOB/Examiner, Art Unit 3696